DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This action is in response to the application filed 12/07/2020. Claims 1-20 are pending and are examined.
Information Disclosure Statement
The information disclosure statement dated 12/07/2020 has been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1,8  and 15 are drawn to a method, system and apparatus. Therefore, they are within the four enumerated statutory categories. Step1 : Yes.
	Step 2A: Prong One: In the instant case, claims 1,8 and 15 are directed to a “system for an authorization service”.
Claims 1,8 and 15 are directed to the abstract idea of “ authorizing uses of goods or services using bonding agreement” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claims 1,8 and 15  recite “ receiving… authorized request… determining penalty conditions … receiving a confirmation… receiving an authorization and transmitting a token”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Step 2A:Prong Two: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “bonding service” and “computer processors”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to the requiring authorization or authentication field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to implementing “receiving… authorized request… determining penalty conditions … receiving a confirmation… receiving an authorization and transmitting a token.  The claim is not patent eligible.
Step 2B: When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “….        receiving… authorized request… determining penalty conditions … receiving a confirmation… receiving an authorization and transmitting a token using computer processors . Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Step  2B: No. Hence, claims 1,8 and 15 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun Qian et al (PGPub 20210382831) and in view of Cella (PGPub 20200294129)

As regards claims 1,8 and 15 , Sun discloses receiving, from a bonding service, an authorization request for a predefined authorized use of a good or service by a user, wherein the authorization request indicates that the user meets one or more predefined criteria for the predefined authorized use;[0048]
receiving, from an owner of the good or service, an authorization of the authorization request; [0048] and
transmitting, responsive to authorization of the authorization request, a token to the bonding service that enables the user to access the predefined authorized use of the good or service.[0061,0098] 
[0098] In some examples, the encryption key used to encrypt the documents can be a symmetric key. To set access permission 310 for a user, the system administrator can encrypt the symmetric key by using the public key of the user. The encrypted version of the symmetric key can be stored in a smart contract. The users that have access of the document can retrieve the encrypted version of the symmetric key from the smart contract and use its corresponding private key to decrypt the encrypted version of the symmetric key. After the symmetric key is decrypted, the user can use it to decrypt the encrypted document. 
A token is defined to be a key, code or password. Sun transmits an encryption key as a token to enable user access.
Sun does not expressly disclose determining one or more penalty conditions of a bonding agreement for the predefined authorized use by the user;
receiving, from the bonding service, a confirmation that the user agrees to meet the one or more penalty conditions of the bonding agreement;
Cella discloses determining one or more penalty conditions of a bonding agreement for the predefined authorized use by the user;[0180] In such a scenario, a lender may be initiating loan-related actions for calling of the loan to protect its rights. In such a scenario, perhaps the borrower pays a sum to cure the delinquency and penalties, which may also be considered as a loan-related action for calling of the loan.
receiving, from the bonding service, a confirmation that the user agrees to meet the one or more penalty conditions of the bonding agreement;[0304]
[0304] In embodiments a system is provided for facilitating foreclosure on collateral. The system may include a set of data collection and monitoring services for monitoring at least one condition of a lending agreement; and a set of smart contract services establishing terms and conditions of the lending agreement that include terms and conditions for foreclosure on at least one item that provides collateral securing a repayment obligation of the lending agreement, wherein upon detection of a default based on data collected by the data collection and monitoring services, the set of smart contract services automatically initiates a foreclosure process on the collateral.
Cella discloses a set of smart contract services establishing terms and conditions of the lending agreement, which is equivalent to a bonding agreement. Cella further provides for facilitating foreclosure and the securing a payment obligation of the lending agreement upon detection of a default. Examiner interprets these steps in Cella as part of an agreement to meet penalty conditions of the bonding agreement as recited in the claim.
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to “ determine one or more penalty conditions of a bonding agreement for the predefined authorized use by the user” in the device of Sun. The rationale to support a conclusion that the claim would have been obvious for “a lender may be initiating loan-related actions for calling of the loan to protect its rights. In such a scenario, perhaps the borrower pays a sum to cure the delinquency and penalties, which may also be considered as a loan-related action for calling of the loan”.[0180] One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claims 2,9 and 16, Sun and Cella disclose claims 1,8 and 15, Sun further discloses communicating with the bonding service using a zero-knowledge protocol.[0061]
As regards claims 3,10 and 17, Sun and Cella disclose claims 1,8 and 15,  Sun further discloses transmitting one or more indicators that are used to determine an unauthorized use of the good or service.[0065]
As regards claims 4,11 and 18 , Sun discloses claims 3,10 and 17, Sun further discloses wherein the one or more indicators comprise a hash value corresponding to one or both of the authorization request and the confirmation from the bonding service.[0065]
As regards claims 5,12 and 19 , Sun discloses claims 4,11 and 18, Sun further discloses wherein the good or service is an electronic service, and wherein the hash value is included in a watermark embedded in documents generated using the electronic service.[0060,0118]
As regards claims 6,13 and 20 , Sun discloses claims 3 ,10 and 17,  Sun further discloses receiving, from an investigating service, a report indicating that the user has been determined, based on detection of the one or more indicators, to have performed an unauthorized use of the good or service.[0216-0217,0219,0226]
As regards claims 7 and 14 , Sun discloses claims 6 and 13, Sun does not expressly disclose electronically transferring the amount of money to the investigating service.
Cella discloses electronically transferring the amount of money to the investigating service.[0180]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to “determine one or more penalty conditions of a bonding agreement for the predefined authorized use by the user” in the device of Sun. The rationale to support a conclusion that the claim would have been obvious for “a lender may be initiating loan-related actions for calling of the loan to protect its rights. In such a scenario, perhaps the borrower pays a sum to cure the delinquency and penalties, which may also be considered as a loan-related action for calling of the loan”.[0180] One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Conclusion
Additional prior art not used in this rejection includes Wentz et al (PGPub 2020/0351657). Wentz recites  a system for cryptographic authorization of wireless communications includes a verifying node and configured to receive a transfer request from a user device, authenticate the transfer request, generate a transfer authorization token, and provide the transfer authorization token to at least one recipient device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /Mike Anderson/Supervisory Patent Examiner, Art Unit 3698